     Case 3:20-cv-01101-SI                               Document 1-14                      Filed 07/08/20      Page 1 of 1




                                                         EXHIBIT 14




                                                                                                     S3
                                                     %
                                                                                                                     X-   -

                                                                   V


                                  fe    5s * at
                                             :>                -       r
                             >.
                             9- '* j
                                       -*   ".
                                                 sHm^r                              jgsg
                                                                                    Kx.^C^w




                                                                              -R^
                                                                       kL>.

                                                                                                           L
                                                                          *                                r    L-
                                                                          :V H
                                                                               a
                                            V             -
                                                              r;
                                                                   —. .   ^                                     <ss&

                                                 A        ?


                                                                                             f:m

                                                                                                                                        «ra




               i >:

                                                                                     £&         :7
         hhi^^E^Sti                          *
                                                                                      *




                      7ft.                                                                wot
                             Li
                                                                                          flggfe
                                                                                            5r • ;' 3
                                                                                                     1                                f ;-   .   ;



                             '                                                                                                i   j


     j
                                                 ** W'
-1       V/                                      W -
VJ        Av')
                                                 25
                                                         KmI
                                                                                                          .ft S^yBL. ^

                                                     u                                                         TjTu

              rj,
               \ m
                                             t
              <
